—In a child neglect proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Queens County (DePhillips, J.), dated November 4, 1988, which placed the subject child in the custody of a maternal aunt until he turned 18 years old, and (2) an order of protection of the same court, also dated November 4, 1988, which Ordered the father to stay away from the subject child until the child turned 18 years old.
Ordered that the orders are affirmed, without costs or disbursements.
Under the circumstances of this case, the father’s unreasonable and inexcusable delay in excess of nine years in pursuing his appellate remedies is prejudicial to the opposing party and warrants application of the doctrine of laches (see, Matter of Tenace, 234 AD2d 722). In any event, the order of protection was properly made (see, Matter of Elizabeth R., 168 AD2d 388; Matter of Maritza B., 164 AD2d 838; Matter of Erin G., 139 AD2d 737, 738). S. Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.